Exhibit 99 News Release For Immediate Release Contact:Dan Chila, EVP, Chief Financial Officer (856) 691-7700 Sun Bancorp, Inc. Reports Third Quarter 2009 Results VINELAND, NJ – October 27, 2009 – Sun Bancorp, Inc. (NASDAQ: SNBC) reported today a net loss available to common shareholders of $6.5 million, or $0.28 net loss per diluted share, for the third quarter ended September 30, 2009, compared to net income of $4.1 million, or $0.17 per diluted share, for the third quarter of 2008. For the nine months ended September 30, 2009, the Company reported a net loss available to common shareholders of $16.1 million, or $0.70 net loss per diluted share, compared to net income of $10.6 million, or $0.44 per diluted share, in the prior year period. “We believe we are moving proactively beyond the phase where the identification of problem assets inhibits forward momentum,” said Thomas X. Geisel, president and chief executive officer. “While we have an experienced group who are focused on managing asset quality, the majority of our employees continue to seek and deliver on opportunities to grow the business in these still challenging times. Our loan loss provisions over the last several quarters and the increased level of charge-offs have obviously had a negative impact on our financial performance, but we expect these decisive actions will help to move us through this cycle as rapidly as possible and positively position us for 2010. Our goal is to focus all of the Company’s resources on growing our position as the second largest banking company headquartered in New Jersey.” “In terms of our underlying operating performance, we have been doing very well,” said Geisel. “Third quarter net interest income of $27.0 million (tax-equivalent basis) was up, versus $24.3 million for the linked quarter and $22.3 million for first quarter of 2009. Importantly, the net interest margin, the main driver of future profitability, increased to 3.36%, as compared to 3.01% for the linked quarter and 2.74% for first quarter 2009.” “Our cost of average interest-bearing deposits for the third quarter (1.59%) decreased 36 basis points over the linked quarter, 60 basis points over the first quarter 2009 and 106 basis points over third quarter 2008. And the return we produced (yield) on average loans for the third quarter was 4.88%, an increase of 5 basis points over the linked quarter and 16 basis points over first quarter 2009. These trends indicate we are successfully managing in the right direction the basic fundamentals of good community banking, despite a continuing tough operating environment,” said Geisel. As previously announced, results for the third quarter 2009 include the following charges: · The Company recorded a $16.2 million provision for loan losses, or $0.41 per diluted share, increasing the allowance for loan losses to 1.70% of outstanding loans at September 30, 2009 as compared to 1.62% at June 30, 2009 and 1.36% at December 31, 2008. The provision for loan losses for the third quarter was 0.59% of average loans as compared to 0.25% of average loans for the linked second quarter 2009 and 0.14% of average loans for the comparable prior year quarter. Net charge-offs during the third quarter were $14.5 million, or 0.53% of average loans outstanding,as compared to $2.0 million, or 0.07% of average loans outstanding, for the linked quarter and $1.1 million, or 0.04% of average loans outstanding, for the comparable prior year quarter. · The Company recognized a pre-tax impairment charge during the quarter of $1.9 million, or $0.05 per diluted share, due to further deterioration of underlying collateral on a pooled trust preferred security. This security, which had an original cost basis of $7.0 million, had been previously written down $5.1 million in accordance with the Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) guidance on the recognition and presentation of other-than-temporary impairments, which the Company previously adopted in the first quarter of 2009. · The Company recognized a pre-tax write-down of $800,000, or $0.02 per diluted share, on the value of a commercial warehouse that is currently the largest property held as Real Estate Owned. Selected core operating highlights reflecting favorable performance in the third quarter include: · Third quarter net interest income of $27.0 million (tax-equivalent basis) compared favorably to $24.3 million for the linked quarter and $22.3 million for first quarter 2009. Net interest income was $25.4 million for third quarter 2008. · The third quarter net interest margin increased to 3.36%, as compared to 3.01% for the linked quarter and 2.74% for first quarter 2009. The net interest margin was 3.28% for the third quarter 2008. The margin increase over the two quarters since year-end 2008 reflects the Company’s focus on margin improvement initiatives on both sides of the balance sheet. · The cost of average interest-bearing deposits for the third quarter of 1.59% decreased 36 basis points from 1.95% for the linked quarter, 60 basis points from 2.19% for first quarter 2009 and 106 basis points from 2.65% for third quarter 2008. · The yield on average loans for the third quarter of 4.88% increased 5 basis points from 4.83% for the linked quarter and 16 basis points from 4.72% for first quarter 2009. Other key financial highlights include: · Total assets were $3.55 billion at September 30, 2009, as compared to $3.43 billion at September 30, 2008 and $3.56 billion at June 30, 2009. · Total loans before allowance for loan losses were $2.71 billion at September 30, 2009, as compared to $2.67 billion at September 30, 2008 and $2.73 billion at June 30, 2009. Commercial loans, on average, were essentially level on a linked quarter basis, residential mortgages increased on average 1.1% and home equity loans decreased on average 2.3%. · Total non-performing assets were $94.1 million at September 30, 2009, or 3.46%of total loans and real estate owned, compared to $74.1 million, or 2.70%, at June 30, 2009 and $49.9 million, or 1.87%, at September 30, 2008. The allowance for loan losses to non-performing loans was 54.58% at September 30, 2009, as compared to 69.82% at June 30, 2009 and 71.80% at September 30, 2008. · Total deposits were $2.93 billion at September 30, 2009, an increase of $59.5 million, or 2.1%, from September 30, 2008 and $57.4 million, or 2.0%, from June 30, 2009. Average total deposits declined $29.1 million over the linked quarter as average certificates of deposit decreased $172.3 million, offset by an increase in average core deposits of $143.2 million, or 8.2%. · The third quarter net interest margin was 3.36%, as compared to 3.01% for the linked quarter and 3.28% for third quarter 2008. The interest rate spreadas compared tothe linked second quarter increased 38 basis points, with a yield increase of 3 basis points on interest-earnings assets, offset by a decrease in the cost of interest-bearing liabilities of 35 basis points. Average interest-earning assets for the quarter of $3.22 billion remained relatively stable over the linked quarter. 2 · Total operating non-interest income for the quarter of $6.4 million, which excludes the impairment charge of $1.9 million, increased $114,000, or 1.8%, over the linked quarter, which excludes an impairment charge of $4.6 million, and decreased $642,000, or 9.1%, over the comparable prior year period. The increase over the linked quarter was primarily due to an increase in investment products income of $138,000 and an increase in service charges on deposit accounts, such as NSF and overdraft fees, of $54,000, offset by a decrease in gain on derivative instruments of $85,000 due to a planned decline in transaction volume. The decrease over the prior year period was primarily attributable to a reduction in service charges on deposit accounts of $551,000, a decrease in gain on derivative instruments of $491,000 due to a planned decline in transaction volume and a decrease in bank owned life insurance (BOLI) income of $203,000 due to lower yields earned on the separate account policy. These decreases were offset with an increase in gain on sale of loans of $425,000 and an increase in investment products income of $166,000. · Totalnon-interest expense for the quarter of $26.9 million decreased $783,000, or 2.8%, over the linked quarter, and increased $3.8 million, or 16.6%, over the comparable prior year period. The decrease over the linked quarter was attributable to a reduction in insurance expense of $1.8 million as a result of the $1.6 million Federal Deposit Insurance Corporation (FDIC) special assessment recognized in the second quarter and a decrease in advertising expense of $620,000 due to the second quarter “Switch to Sun” campaign. These decreases were offset by an increase in salaries and benefits of $938,000 primarily due to severance and other related charges, and an increase in cost of real estate owned of $761,000 primarily due to an $800,000 write-down on the carrying value of one commercial property. The increase over the prior year period was attributable to an increase in salaries and benefits of $1.9 million due to the addition of several key management and business line staff, and severance and other related charges, an increase in cost of real estate owned of $841,000 primarily due to the aforementioned $800,000 write-down recognized on the carrying value of one commercial property and an increase in insurance expense of $774,000 primarily due to an increase in FDIC assessment rates, additional coverage under the Temporary Liquidity Guarantee Program (TLGP) and an overall increase in assessable deposits. · The income tax benefit is a result of the pre-tax loss in combination with the relatively large levels of tax-free income earned on tax-exempt securities and BOLI policies. · The Company’s ratio of tangible equity to tangible assets was 6.45% at September 30, 2009, as compared to 6.33% at June 30, 2009 and 6.39% at September 30, 2008. The Company will hold its regularly scheduled conference call on Wednesday, October 28, 2009, at 11:30 a.m. (ET). Participants may listen to the live Web cast through the Sun Bancorp Web site at www.sunnb.com. Participants are advised to log on 10 minutes ahead of the scheduled start of the call. An Internet-based replay will be available at the Web site for two weeks following the call. Sun Bancorp, Inc. is a $3.5 billion asset bank holding company headquartered in Vineland, New Jersey. Its primary subsidiary is Sun National Bank, serving customers through 70 locations in New Jersey. The Bank is an Equal Housing Lender and its deposits are insured up to the legal maximum by the FDIC. For more information about Sun National Bank and Sun Bancorp, Inc., visit www.sunnb.com. The foregoing material contains forward-looking statements concerning the financial condition, results of operations and business of the Company. We caution that such statements are subject to a number of uncertainties and actual results could differ materially, and, therefore, readers should not place undue reliance on any forward-looking statements. The Company does not undertake, and specifically disclaims, any obligation to publicly release the results of any revisions that may be made to any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. 3 SUN BANCORP, INC. AND SUBSIDIARIES FINANCIAL HIGHLIGHTS (Unaudited) (Dollars in thousands, except per share data) For the Three Months Ended For the Nine Months Ended September 30, September 30, Profitability for the period: Net interest income $ Provision for loan losses Non-interest income Non-interest expense (Loss) income before income taxes ) ) Net (loss) income ) ) Net (loss) income available to common shareholders $ ) $ $ ) $ Financial ratios: Return on average assets (1) % Return on average equity (1) % Return on average tangible equity (1),(2) % Net interest margin(1) % Efficiency ratio % Efficiency ratio, excluding non-operating income and non-operating expense (3) % Earnings per common share (4): Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ Average equity to average assets % September 30, December 31, At period-end: Total assets $ $ $ Total deposits Loans receivable, net of allowance for loan losses Investments Borrowings Junior subordinated debentures Shareholders’ equity Credit quality and capital ratios: Allowance for loan losses to gross loans % % % Non-performing assets to gross loans and real estate owned % % % Allowance for loan losses to non-performing loans % % % Total capital (to risk-weighted assets) (5): Sun Bancorp, Inc. % % % Sun National Bank % % % Tier 1 capital (to risk-weighted assets) (5): Sun Bancorp, Inc. % % % Sun National Bank % % % Leverage ratio (5): Sun Bancorp, Inc. % % % Sun National Bank % % % Book value (4) $ $ $ Tangible book value (4) $ $ $ (1) Amounts for the three and nine months ended are annualized. (2) Return on average tangible equity is computed by dividing annualized net income for the period by average tangible equity. Average tangible equity equals average equity less average identifiable intangible assets and goodwill. (3) Efficiency ratio, excluding non-operating income and non-operating expense, is computed by dividing non-interest expense for the period by the summation of net interest income and non-interest income.Non-interest income for the three and nine months ended September 30, 2009 exclude a net impairment loss on available for sale securities of $1.9 million and $6.8 million, respectively. Non-interest income for the nine months ended September 30, 2008 excludesa gain on the mandatory redemption of Visa stock of $207,000.Non-interest expense for thenine months ended September 30, 2008 excludes a $250,000 executive sign-on incentive and $72,000 in lease buyout charges. (4) Data is adjusted for a 5% stock dividend issued in May 2009. (5) September 30, 2009 capital ratios are estimated, subject to regulatory filings. 4 SUN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION(Unaudited) (Dollars in thousands, except par value) September 30, December 31, ASSETS Cash and due from banks $ $ Interest-earning bank balances Federal funds sold - Cash and cash equivalents Investment securities available for sale(amortized cost - $405,466 and $444,628 at September 30, 2009 and December 31, 2008, respectively) Investment securities held to maturity(estimated fair value - $8,221 and $13,601 at September 30, 2009 and December 31, 2008, respectively) Loans receivable (net of allowance for loan losses - $46,067 and $37,309 at September 30, 2009 and December 31, 2008, respectively) Restricted equity investments Bank properties and equipment, net Real estate owned, net Accrued interest receivable Goodwill Intangible assets, net Deferred taxes, net Bank owned life insurance (BOLI) Other assets Total assets $ $ LIABILITIES & SHAREHOLDERS’ EQUITY LIABILITIES Deposits $ $ Federal funds purchased Securities sold under agreements to repurchase - customers Advances from the Federal Home Loan Bank of New York (FHLBNY) Securities sold under agreements to repurchase - FHLBNY Obligations under capital lease Junior subordinated debentures Other liabilities Total liabilities SHAREHOLDERS' EQUITY Preferred stock, $1 par value, 1,000,000 shares authorized; none issued - - Common stock, $1 par value, 50,000,000 shares authorized;25,295,153 shares issued and23,188,430 shares outstanding at September 30, 2009; 24,037,431 shares issued and 21,930,708 shares outstanding at December 31, 2008 Additional paid-in capital Retained earnings Accumulated other comprehensive gain (loss) 31 ) Deferred compensation plan trust ) - Treasury stock at cost, 2,106,723 shares at September 30, 2009 and December 31, 2008 ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ 5 SUN BANCORP, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (Dollars in thousands, except share and per share amounts) For the Three Months Ended September 30, For the Nine Months Ended September 30, 2009 INTEREST INCOME Interest and fees on loans $ Interest on taxable investment securities Interest on non-taxable investment securities Dividends on restricted equity investments Interest on federal funds sold - - Total interest income INTEREST EXPENSE Interest on deposits Interest on funds borrowed Interest on junior subordinated debentures Total interest expense Net interest income PROVISION FOR LOAN LOSSES Net Interest income after provision for loan losses NON-INTEREST INCOME Service charges on deposit accounts Other service charges 85 82 Gain on sale of loans Gain on derivative instruments - Investment products income BOLI income Net impairment losses on available for sale securities: Total impairment losses ) - ) - Portion of loss recognized in other comprehensive income (before taxes) - Net impairment losses recognized in earnings ) - ) - Other Total non-interest income NON-INTEREST EXPENSE Salaries and employee benefits Occupancy expense Equipment expense Data processing expense Amortization of intangible assets Insurance expense Professional fees Advertising expense Real estate owned expense, net 13 ) Other Total non-interest expense (LOSS) INCOME BEFORE INCOME TAXES ) ) INCOME TAX (BENEFIT) EXPENSE ) ) NET (LOSS) INCOME ) ) Preferred stock dividend and discount accretion - - - NET (LOSS) INCOME AVAILABLE TO COMMON SHAREHOLDERS $ ) $ $ ) $ Basic (loss) earnings per share (1) $ ) $ $ ) $ Diluted (loss) earnings per share (1) $ ) $ $ ) $ Weighted average shares – basic (1) Weighted average shares – diluted (1) (1) Data is adjusted for a 5% stock dividend issued in May 2009. 6 SUN BANCORP, INC. AND SUBSIDIARIES HISTORICAL TRENDS IN QUARTERLY FINANCIAL DATA(Unaudited) (Dollars in thousands) Q3 Q2 Q1 Q4 Q3 Balance sheet at quarter end: Loans: Commercial and industrial $ Home equity 265,407 Second mortgage 73,856 Residential real estate 79,627 Other 74,714 Total gross loans Allowance for loan losses ) (44,316 ) Net loans Goodwill 127,894 Intangible assets, net 16,414 Total assets Total deposits Federal funds purchased 87,500 - - Securities sold under agreements to repurchase- customers 17,398 Advances from FHLBNY 15,805 Securities sold under agreements to repurchase- FHLBNY 15,000 Obligations under capital lease 8,383 Junior subordinated debentures 92,786 Total shareholders' equity 360,660 Quarterly average balance sheet: Loans: Commercial and industrial $ Home equity 268,276 Second mortgage 75,967 Residential real estate 75,812 Other 75,133 Total gross loans Securities and other interest-earning assets 491,348 Total interest-earning assets Total assets Non-interest-bearing demand deposits 431,836 Total deposits Total interest-bearing liabilities Total shareholders' equity 370,196 Capital and credit quality measures: Total capital (to risk-weighted assets) (1): Sun Bancorp, Inc. % 11.62 % Sun National Bank % 11.15 % Tier 1 capital (to risk-weighted assets) (1): Sun Bancorp, Inc. % 10.37 % Sun National Bank % 9.90 % Leverage ratio (1): Sun Bancorp, Inc. % 9.29 % Sun National Bank % 8.88 % Average equity to average assets % 10.25 % Allowance for loan losses to total gross loans % 1.62 % Non-performing assets to total gross loans and real estate owned % 2.70 % Allowance for loan losses to non-performing loans % 69.82 % Other data: Net charge-offs ) (2,040 ) Non-performing assets: Non-accrual loans $ $ 55,801 $ $ $ Loans past due 90 days and accruing 7,675 Real estate owned, net 10,620 Total non-performing assets $ $ 74,096 $ $ $ (1) September 30, 2009 capital ratios are estimated, subject to regulatory filings. 7 SUN BANCORP, INC. AND SUBSIDIARIES HISTORICAL TRENDS IN QUARTERLY FINANCIAL DATA(Unaudited) (Dollars in thousands, except share and per share data) Q3 Q2 Q1 Q4 Q3 Profitability for the quarter: Tax-equivalent interest income $ $ 38,276 $ $ $ Interest expense 14,017 Tax-equivalent net interest income 24,259 Tax-equivalent adjustment 475 Provision for loan losses 6,950 Non-interest income excluding net gain on sale of branches and net impairment losses on available for sale securities 6,290 Net gain on sale of branches - Net impairment losses on available for sale securities ) (4,558 ) ) ) - Non-interest expense excluding amortization of intangible assets 26,472 Amortization of intangible assets 1,178 (Loss) income before income taxes ) (9,084 ) ) Income tax (benefit) expense ) (4,450 ) ) Net (loss)income ) (4,634 ) Net (loss) income available to common shareholders $ ) $ (8,780 ) $ ) $ $ Financial ratios: Return on average assets (1) % (0.51) % Return on average equity (1) % (5.01) % Return on average tangible equity (1),(2) % (8.23) % Net interest margin (1) % 3.01 % Efficiency ratio % 108.36 % Efficiency ratio, excluding non-operating income and non-operating expense % 91.94 % Per share data (3): (Loss) earnings per common share: Basic $ ) $ (0.38 ) $ ) $ $ Diluted $ ) $ (0.38 ) $ ) $ $ Book value $ $ 15.59 $ $ $ Tangible book value $ $ 9.35 $ $ $ Average basic shares (3) Average diluted shares (3) Operating non-interest income: Service charges on deposit accounts $ $ 3,096 $ $ $ Other service charges 85 79 82 82 82 Gain on sale of loans 693 Gain on derivative instruments - 85 Investment products income 756 BOLI income 561 Other income 1,020 Total operating non-interest income 6,290 Non-operating income (4): Net gain on sale of branches - Net impairment losses on available for sale securities recognized in earnings ) (4,558 ) ) ) - Total non-operating income ) (4,558 ) ) - Total non-interest income $ $ 1,732 $ $ $ Operating non-interest expense: Salaries and employee benefits $ $ 13,216 $ $ $ Occupancy expense 2,782 Equipment expense 1,685 Data processing expense 1,052 Amortization of intangible assets 1,178 Insurance expense 3,330 Professional fees 507 Advertising expense 871 Real estate owned expense (income), net 93 ) 13 Other expenses 2,936 Total operating non-interest expense 27,650 Total non-interest expense $ $ 27,650 $ $ $ (1) Amounts are annualized. (2) Return on average tangible equity is computed by dividing annualized net income for the period by average tangible equity. Average tangible equity equals average equity less average identifiable intangible assets and goodwill. (3) Data is adjusted for a 5% stock dividend issued in May 2009. (4) Amount consists of items which the Company believes are not a result of normal operations. 8 SUN BANCORP, INC. AND SUBSIDIARIES AVERAGE BALANCE SHEETS(Unaudited) (Dollars in thousands) For the Three Months Ended September 30, 2009 For the Three Months Ended September, 2008 Average Income/ Yield/ Average Income/ Yield/ Balance Expense Cost Balance Expense Cost Interest-earning assets: Loans receivable (1),(2): Commercial and industrial $ $ % $ $ % Home equity Second mortgage Residential real estate Other Total loans receivable Investment securities (3) Interest-earning bank balances 23 47 Federal funds sold - - - Total interest-earning assets Cash and due from banks Bank properties and equipment, net Goodwill and intangible assets, net Other assets Total non-interest-earning assets Total assets $ $ Interest-bearing liabilities: Interest-bearing deposit accounts: Interest-bearing demand deposits $ % $ % Savings deposits Time deposits Total interest-bearing deposit accounts Short-term borrowings: Federal funds purchased 36 Securities sold under agreements to repurchase- customers 12 Long-term borrowings: FHLBNY advances (4) Obligations under capital lease 95 Junior subordinated debentures Total borrowings Total interest-bearing liabilities Non-interest-bearing demand deposits Other liabilities Total non-interest bearing liabilities Total liabilities Shareholders' equity Total liabilities and shareholders' equity $ $ Net interest income $ $ Interest rate spread (5) % % Net interest margin (6) % % Ratio of average interest-earning assets to average interest-bearing liabilities % % (1) Average balances include non-accrual loans. (2) Loan fees are included in interest income and the amount is not material for this analysis. (3) Interest earned on non-taxable investment securities is shown on a tax equivalent basis assuming a 35% marginal federal tax rate for all periods. The fully taxable equivalent adjustment for three months ended September 30, 2009 and 2008 was $521,000 and $447,000, respectively. (4) Amounts include Advances from FHLBNY and Securities sold under agreements to repurchase- FHLBNY. (5) Interest rate spread represents the difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. (6) Net interest margin represents net interest income as a percentage of average interest-earning assets. 9 SUN BANCORP, INC. AND SUBSIDIARIES AVERAGE BALANCE SHEETS(Unaudited) (Dollars in thousands) For the Nine Months Ended September 30, 2009 For the Nine Months Ended
